Citation Nr: 1243131	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lung disability manifested by a nodule in the left upper lung.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966, from January 1968 to June 1969, and from August 1984 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2010, the Veteran testified at Travel Board hearing held at the RO.  A transcript of this hearing has been placed in the claims file.  

During the course of this appeal, the Acting Veterans Law Judge that conducted the July 2010 Travel Board hearing retired.  In October 2011, the Veteran indicated that he did not wish to testify at another hearing.

In February 2011, and again in March 2012, the Board remanded this case for additional evidentiary development.  

In March 2012, the RO issued a rating decision which granted service connection for sleep apnea, which had previously been on appeal after being denied by the RO's June 2006 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has a lung disability manifested by a nodule in the left upper lung related to his military service.



CONCLUSION OF LAW

The criteria for service connection for a lung disability manifested by a nodule in the left upper lung have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's January 2006, May 2008, July 2009, and March 2011 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the RO effectively satisfied VA's notice requirements.  

The RO has obtained all of the Veteran's available service treatment records, and obtained the Veteran's identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination in May 2011, along with addendums to this examination in June 2011 and April 2012.  The examination and addendums obtained were performed by a VA examiner that had reviewed the Veteran's claims file, the history of the condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board finds this examination, and its addendums, adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that this examination is inadequate.  

In February 2011 and March 2012, the Board remanded this matter to the RO to ensure that the Veteran received proper notice; to obtain a copy of the Veteran's March 1998 VA Persian Gulf Registry examination; and to schedule the Veteran for an examination to ascertain the nature and etiology of any lung disorder found to be present.  The RO obtained a copy of the Veteran's March 1998 VA Persian Gulf Registry examination and scheduled the Veteran for a May 2011 VA examination, which was further supplemented through June 2011 and April 2012 addendums.  Accordingly, the directives of the Board's February 2011 and March 2012 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In October 2005, the Veteran filed his claim seeking service connection for a chonic lung disability.  

Following his separation from military service, a July 2004 private CT scan of the thorax revealed a 5 millimeter noncalcified nodule in the left upper lobe, which was most consistent with an old granulomatous.  The report noted that a lack of interval change over a two-year period virtually assured the benignity of this process.  An August 2005 treatment report noted that a recent CT scan revealed a stable left upper lobe nodule. 

In an April 2011 statement, the Veteran indicated that his left upper lung nodule was not causing him any recognizable issues.

In May 2011, a VA respiratory examination was conducted by a VA physician, who was the Chief, Pulmonary and Critical Care Medicine, San Francisco, VA Medical Center.  The examination report noted that the Veteran had a left upper lung nodule.  Pulmonary function tests were conducted and revealed "no restriction or physiological significant obstruction."  The VA examiner noted that the lung nodule was too small to have any physiological impact and did not warrant further radiological follow-up.  

In a June 2011 examination addendum, the VA examiner noted that there was no clinical evidence of a lung, pleural or thoracic lymph node condition suggestive of asbestos or beryllium disease.  The VA examiner further noted that the nodule was "not causing symptoms or lung function abnormalities, and does not warrant further chest CT follow-up, which would only add risk by exposing this Veteran to additional radiation."

In April 2012, a second addendum to the May 2011 VA examination was obtained.  This addendum noted that the Veteran's total lung capacity was 107% of the predicted value for his age and height, and that there was no radiological or physiological evidence of significant restrictive lung disease.  The VA examiner opined that the nodule on the Veteran's left upper lung was not as likely as not acquired during his military service and not as likely as not caused or aggravated by his service-connected coronary artery disease.  The VA examiner further opined that the Veteran's left lung nodule was not causing any symptoms or lung function abnormalities.  The VA examiner noted that the report was confined to addressing the question of lung disease and the potential connection for service-related beryllium and asbestos exposure, coronary artery disease, or any unidentified lung condition in the Veteran.  

Although the Veteran is shown to have a small nodule in the left upper lung, a current chronic lung disability has not been established.  No diagnosis of a chronic lung disability is shown.

"In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  While the Veteran has been shown to have a small and stable nodule in the left upper lung, it is not shown to be the cause of any disability.  In his April 2011 statement, the Veteran denied having any disability due to this finding; and the evidence of record also fails to identify any disability as a result of this finding.

The preponderance of the evidence is against the Veteran's claim for service connection for a lung disability manifested by a nodule in the left upper lung; there is no doubt to be resolved; and service connection for a chronic lung disability manifested by a nodule in the left upper lung is not warranted.
ORDER

Service connection for a chronic lung disability manifested by a nodule in the left upper lung is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


